DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on February 9, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 states: “a shell having two or more layers” in Line 2. However, Claim 9 states: “the shell portion has multiple layers” in Lines 7-8. Claim 10 does not further limit Claim 9. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno et al. (US Publication 2001/0021095).
In re claim 9, Mizuno discloses a multilayer ceramic electronic component comprising: 
a ceramic body (13 – Figure 6, ¶38) including a dielectric layer; and 
internal electrode layers (15, 16 – Figure 6, ¶39) disposed to face each other with the dielectric layer (17 – Figure 6, ¶39) interposed therebetween in the ceramic body (Figure 6), 
wherein the dielectric layer includes a core-shell dielectric grain (1 – Figure 1, ¶21) including a core portion (2 – Figure 1, ¶21) having barium titanate (BaTiO3) (¶45) and a shell portion (3 – Figure 1, ¶45) disposed on a surface of the core portion, and the core-shell dielectric grain is a core-multishell dielectric grain in which the shell portion has multiple layers (3a, 3b – Figure 1, ¶21).
In re claim 10, Mizuno discloses the multilayer ceramic electronic component of claim 9, as explained above. Mizuno further discloses wherein in the core-multishell dielectric grain (1 – Figure 1), the multishell comprises a shell having two or more layers (3a, 3b – Figure 1).
In re claim 11, Mizuno discloses the multilayer ceramic electronic component of claim 9, as explained above. Mizuno further discloses wherein in the core-multishell dielectric grain, additives included in shell layers (3a, 3b – Figure 1) of the multishell are different materials (¶21).
In re claim 13, Mizuno discloses the multilayer ceramic electronic component of claim 9, as explained above. Mizuno further discloses wherein in the core-multishell dielectric grain (1 – Figure 5), the multishell comprises a shell having three or more layers (3a, 3b, 3c – Figure 5, ¶27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US Publication 2001/0021095) in view of Koga et al. (US Publication 2013/0222968).
In re claim 12, Mizuno discloses the multilayer ceramic electronic component of claim 9, as explained above. Mizuno does not disclose wherein in the core-multishell dielectric grain, additives included in shell layers of the multishell have different concentrations.
Koga discloses a highest concentration of Mg (¶28, See component M - Figure 2) at a boundary between the core (22 – Figure 2 - ¶57) and shell portion (21 – Figure 2, ¶58) of a dielectric grain (20 – Figure 2, ¶58) (Figure 2). 
The combination of Mizuno and Koga discloses wherein in the core-multishell dielectric grain, additives included in shell layers of the multishell have different concentrations.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the magnesium concentration in the shell portion as described by Koga to provide for a capacitor having favorable life characteristics under an environment of high temperature and high electrical field intensity (¶24 – Koga).
In re claim 14, Mizuno discloses the multilayer ceramic electronic component of claim 9, as explained above. Mizuno further discloses the multishell comprises a first shell portion (3b – Figure 1) formed on the surface of the core portion (2 – Figure 1) and a second shell portion (3a – Figure 1) formed on the surface of the first shell portion (3b – Figure 1), each of the first and second shell portion includes a first additive (¶27; Magnesium),
Mizuno does not disclose a concentration of the first additive is highest in the first shell portion.
Koga discloses a highest concentration of Mg (¶28, See component M - Figure 2) at a boundary between the core (22 – Figure 2 - ¶57) and shell portion (21 – Figure 2, ¶58) of a dielectric grain (20 – Figure 2, ¶58) (Figure 2). 
The combination of Mizuno and Koga discloses a concentration of the first additive is highest in the first shell portion.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the magnesium concentration in the shell portion as 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the core multi-shell comprises a third shell disposed on the second shell portion, and each of the shell portions comprises the same second additive. The concentration of the second additive is highest in the second shell portion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 






/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848